Order entered August 30, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00054-CV

             CHRISTIAN HEYER, INDIVIDUALLY AND DERIVATIVELY
             ON BEHALF OF WESTERLAND PARTNERS, LLC, Appellant

                                             V.

 CHRISTIAN GROENKE, ERIC PEUS, BRENT PEUS, AND JOSEPH PEUS, Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-08521

                                            ORDER
       We GRANT appellees’ August 25, 2016 unopposed second motion for an extension of

time to file a brief and extend the time to OCTOBER 14, 2016. No further extension will be

granted absent extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE